 
 
Exhibit 10.4
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
3rd day of January, 2013, by and between David E. Borowy, a resident of Maryland
(“Employee”) and Bay Bank, FSB, a federally chartered savings bank (“Employer”).
 
W I T N E S S E T H :
WHEREAS, Employer and Employee are parties to an Employment Agreement entered
into as of July 10, 2010 (the “July 2010 Agreement”), the term of which has
expired.  Since the expiration of the term of the July 2010 Agreement, Employee
has continued as an at-will employee of Employer.  Employer and Employee now
desire to enter into this Agreement to set forth the terms and conditions of
their employment relationship.
NOW, THEREFORE, in consideration of the employment of Employee by Employer, of
the premises and the mutual promises and covenants contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1. Employment and Duties.  Employer hereby continues the employment of Employee
to serve as the Chief Financial Officer of Employer prior to the merger of
Carrollton Bank with and into Employer (the “Anticipated Reorganization”) and as
Senior Accounting Officer of Employer after the Anticipated Reorganization and
to perform such duties and responsibilities as are customarily performed by
persons acting in such capacities.  Employee acknowledges and agrees that as
Chief Financial Officer prior to the Anticipated Reorganization, he will
continue to perform his duties as such duties have been assigned to him since
July 2010 and that, after the Anticipated Reorganization, as Senior Accounting
Officer of Employer, Employee’s duties shall consist of, but shall not be
limited to, working with and reporting to the Chief Financial Officer to
administer the Employer’s fiscal operating results utilizing generally accepted
accounting principles, such as cost accounting, budgets, regulatory agency and
government reports; ensuring the safeguard of Employer’s assets, counseling
senior management on fiscal control and profitability; preparing, presenting and
interpreting financial reports to senior management; adhering to tax laws and
regulatory compliance to properly reflect the financial position of the
Employer; assisting in attaining established Bank and department financial
goals.  In addition, both prior to and after the Anticipated Reorganization,
Employee’s duties shall include assisting Employer and the ultimate parent of
Employer, Financial Services Partners Fund I LLC (“Parent”) in achieving a
smooth transition following completion of the Anticipated Reorganization.  Such
assistance with the Anticipated Reorganization shall include working closely
with the Chief Financial Officer of Carrollton Bank to facilitate a smooth
transition in the consolidation of the operations of Employer and Carrollton
Bank.  All of the duties described in this Section 1 are hereafter referred to
collectively as the “Duties.”  During the term of this Agreement, Employee will
devote his full time and effort to his Duties.  Employee shall perform the
Duties at Employer’s main office located at 2328 West Joppa Road, Lutherville,
Maryland 21093 (the “Main Office”), or at such other headquarters location as
may be established by Employer during the term of this Agreement, or in the
discretion of Employer at the offices of Carrollton Bank.
2. Term.  Subject to the termination provisions of this Agreement, Employee’s
employment under this Agreement shall be deemed to have commenced as of the date
on which this Employment Agreement is fully signed and shall continue until the
Employee’s employment is terminated in accordance with this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Compensation.  For all services to be rendered by Employee pursuant to this
Agreement, Employer shall pay Employee in accordance with the terms set forth on
Exhibit A to this Agreement, net of applicable employment taxes and
withholdings, payable in semi-monthly installments or such other compensation
payment schedule as may be adopted by Employer for its full-time Employees.
4. Expenses.  Employee is entitled to receive reimbursement for, or seek payment
directly by Employer of, all reasonable expenses which are consistent with the
normal policy of Employer in the performance of Employee’s duties hereunder,
provided that Employee accounts for such expenses in writing.
5. Employee Benefits.  Employee shall be entitled to participate in the various
employee benefit programs adopted by Employer from time to time that are
available generally to officers of the Employer.
6. Vacation.  Employee shall be entitled to four weeks annual paid vacation per
year; provided that Employee shall not use more than two weeks vacation in any
60-day period.
7. Confidentiality.  In Employee’s position as an employee of Employer, Employee
has had and will have access to Confidential Information (as hereinafter
defined), Trade Secrets (as hereinafter defined) and other proprietary
information of vital importance to Employer and has and will also develop
relationships with customers, employees and others who deal with Employer which
are of value to Employer.  Employer requires, as a condition to Employee’s
employment with Employer, that Employee agree to certain restrictions on
Employee’s use of the Confidential Information, Trade Secrets, and the
proprietary information and valuable relationships developed during Employee’s
employment with Employer.  In consideration of the terms and conditions
contained herein, the parties hereby agree as follows:
7.1 Employer and Employee mutually agree and acknowledge that Employer may
entrust Employee with highly sensitive, confidential, restricted and proprietary
information concerning various Business Opportunities (as hereinafter defined),
customer lists, and personnel matters.  Employee acknowledges that he shall bear
a fiduciary responsibility to Employer to protect such information from use or
disclosure that is not necessary for the performance of the Duties hereunder, as
an essential incident of Employee’s employment with Employer.
7.2 For the purposes of this Section 7, the following definitions shall apply:
7.2.1 “Trade Secret” shall mean the identity and addresses of customers of
Employer and any other information, without regard to form, including, but not
limited to, any technical or nontechnical data, any formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plans, and product plans, that (i) is valuable and secret (in
the sense that it is not generally known by or available to competitors of
Employer) and (ii) otherwise qualifies as a “trade secret” under Maryland law
pursuant to the Maryland Trade Secrets Act of 1990, as amended.
7.2.2 “Confidential Information” shall mean all “non-public Personal
Information,” as defined in Title V of The Gramm-Leach-Bliley Act (15 U.S.C.
Section 680, et seq.) and its implementing regulations (collectively, the “GLB
Act”) that concerns any of the Employer’s “customers and/or consumers”, as
defined by the GLB Act, and any data or information, other than Trade Secrets,
which is material to Employer and not generally known by or available to the
public.  Confidential Information shall include, but not be limited to, Business
Opportunities (as hereinafter defined) of Employer, the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment and the costs of
the services Employer may offer or provide to the customers it serves, and any
list of actual or potential customers, to the extent such information is
material to Employer and not generally known by or available to the public.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
7.2.3 “Business Opportunities” shall mean any specialized information or plans
of Employer not disclosed or available to the public concerning the provision of
financial services to the public, together with all related information
concerning the specifics of any contemplated financial services regardless of
whether Employer has contacted or communicated with such target person or
business.
7.2.4 Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:
(i) that is or becomes generally known by or available to the public, not in
violation of this agreement;
(ii) that is already known by Employee or is developed by Employee after
termination of employment through entirely independent efforts;
(iii) that Employee obtains from an independent source having a bona fide right
to use and disclose such information;
(iv) that is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or
(v) that Employer’s Board of Directors approves for release.
7.3 Employee shall not, without the prior approval of Employer’s Board of
Directors, during his employment with Employer and for so long thereafter as the
information or data remains Trade Secrets, use or disclose, or permit any
unauthorized person who is not an employee of Employer to use, disclose, or gain
access to, any Trade Secrets.
7.4 Employee shall not, without the prior written consent of Employer, during
his employment with Employer and for a period of two years thereafter or as long
as the information or data remains competitively sensitive, whichever is
shorter, use or disclose, or permit any unauthorized person who is not employed
by Employer to use, disclose, or gain access to, any Confidential Information,
except as provided in Section 7.2 of this Agreement.
8. Observance of Security Measures.  During Employee’s employment with Employer,
Employee is required to observe all security measures adopted to protect Trade
Secrets, Confidential Information and Business Opportunities.
9. Return of Materials.  Upon the request of Employer and, in any event, upon
the termination of his employment with Employer, Employee shall deliver to
Employer all memoranda, notes, records, manuals or other documents, including
all copies of such materials containing Trade Secrets or Confidential
Information, whether made or compiled by Employee or furnished to him from any
source by virtue of his employment with Employer.
10. Severability.  Employee acknowledges and agrees that the covenants contained
in Sections 7 through 9 and Section 14 of this Agreement shall be construed as
covenants independent of one another and distinct from the remaining terms and
conditions of this Agreement, and severable from every other contract and course
of business by and between Employer and Employee, and that the existence of any
claim, suit or action by Employee against Employer, whether predicated upon this
Agreement or any other agreement, shall not constitute a defense to Employer’s
enforcement of any covenant contained in Sections 7 through 9 and Section 14 of
this Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
11. Specific Performance.  Employee acknowledges and agrees that the covenants
contained in Sections 7 through 9 and Section 14 of this Agreement shall survive
any termination of employment, as applicable, including termination by Employer
with or without Cause (as hereinafter defined in section 12.2), at the
instigation or upon the initiative of any party.  Employee further acknowledges
and agrees that the ascertainment of damages in the event of Employee’s breach
of any covenant contained in Sections 7 through 9 and Section 14 of this
Agreement would be difficult, if at all possible.  Employee, therefore,
acknowledges and agrees that Employer shall be entitled, in addition to and not
in limitation of any other rights, remedies, or damages available to Employer in
arbitration, at law or in equity, upon submitting whatever affidavit the law may
require, and posting any necessary bond, to have a court of competent
jurisdiction enjoin Employee from committing any such breach.
12. Termination.
12.1 Employee’s employment may be terminated (i) at any time at the election of
Employer for Cause (as defined in Section 12.2 hereof) or without Cause, upon
Employer’s delivery of notice of either to Employee; (ii) at any time after the
60`h day following the Anticipated Reorganization at the election of Employee
for Good Reason, as defined in Section 12.7 hereof, upon Employee’s delivery of
notice to Employer; (iii) upon Employee’s death; or (iv) at the election of
either party, upon Employee’s disability resulting in an inability to perform
the Duties described in Section 1 of this Agreement for a period of 180
consecutive days, upon either party’s delivery of notice of such election
thereafter to the other party.
12.2 As used in this Agreement, “Cause” shall mean (i) conduct by Employee that
amounts to fraud, personal dishonesty, incompetence, breach of fiduciary duty
involving personal profit, gross negligence or willful misconduct in the
performance of or intentional failure to perform his stated Duties; (ii) the
conviction (from which no appeal may be, or is, timely taken) of Employee of a
felony or willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (iii) any federal or state regulatory
authorities acting under lawful authority pursuant to provisions of federal or
state law or regulation which may be in effect from time to time exercises any
power granted to it by law or regulation to remove, prohibit or suspend Employee
from participating in the conduct of Employer’s affairs; (iv) willful violation
of any final cease-and-desist order; (v) knowing violation of federal or state
banking laws or regulations which are likely to have a material adverse effect
on Employer, as determined by the Board of Directors or CEO; (vi) refusal to
perform timely a reasonable and duly authorized directive of Employer’s Board of
Directors or CEO clearly communicated to Employee by the Board of Directors or
CEO that is consistent with the scope of Employee’s duties under this Agreement
unless Employee in good faith believes that such act would cause Employee to
breach his fiduciary duties to Employer or that such act would be in violation
of any federal or state law or regulation; (vii) or material breach of any
provision of this Agreement.
12.3 [Intentionally Deleted]
12.4 If Employee’s employment is terminated by Employer for Cause, Employee
shall receive no further compensation or benefits other than all accrued and
unpaid base salary and benefits through the effective date of such
termination.  Employer shall pay the foregoing base salary in a lump-sum payment
within ten (10) business days after the effective date of such termination.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
12.5 Except as provided in Section 12.4 above and Section 12.6 below, upon any
termination of Employee’s employment, Employee shall receive no further
compensation or benefits other than: (a) all accrued and unpaid base salary and
benefits through the effective date of such termination, and (b) any accrued but
unused vacation computed on a daily basis.  Employer shall pay the amounts
described in items (a) and (b) to Employee or Employee’s estate, in the event of
death, in a lump-sum payment within ten (10) business days of the date of such
termination.
12.6 If during the period commencing on the date this Agreement is fully signed
and ending on that date (the “Benchmark Date”) which is one hundred eighty (180)
days after the completion date of the Anticipated Reorganization, (a) Employee’s
employment is terminated by Employer without Cause, or (b) after the 60th day
following the Anticipated Reorganization, Employee terminates his employment
with Employer for Good Reason, Employee shall be entitled, in addition to the
amounts payable under Section 12.5 above, to severance compensation in an amount
equal to fifty percent (50%) of Employee’s base salary as of the date of
termination; provided that Employee’s entitlement to such severance compensation
is subject to the provisions of Section 12.8 below.  At the discretion of the
Employer, the severance compensation shall be paid either in a lump sum or in
three (3) equal monthly payments, provided that in either case no severance
compensation shall be payable until the requirements stated in Section 12.8
below have been satisfied.  As used herein, the “completion date of the
Anticipated Reorganization” shall be the date that the merger of Carrollton Bank
with and into Employer becomes effective.  For the avoidance of doubt, the
parties acknowledge their agreement that the severance compensation referred to
in this Section 12.6 shall not be payable with respect to any termination of
Employee’s employment that occurs after the Benchmark Date.
12.7 As used in this Agreement, “Good Reason” shall mean (i) Employer reduces or
fails to pay Employee’s then current Base Salary, (ii) Employer reduces or fails
to pay Employee’s then current earned performance-based compensation, if any, in
accordance herewith, (iii) Employer reduces or diminishes or fails to provide or
pay (excluding premium adjustments and changes generally applicable to employees
of Employer) Employee’s then current benefits (which are in addition to
Employee’s Base Salary and performance-based compensation) (including those
described on Exhibit A, other than as part of a reduction in benefits applicable
to all executive officers or employees of Employer), (iv) Employer changes
Employee’s primary place of work by more than 60 miles from the Main Office, (v)
Employee determines that his responsibilities after the date of the Anticipated
Reorganization are insufficient to support his continued employment, or (vi)
Employer breaches any material provision of this Agreement, which breach is not
cured within 30 days after written notice of the breach has been given by
Employee to Employer.
12.8 Employer’s obligation to pay the severance compensation provided in Section
12.6 will not apply unless Employee (i) resigns as an officer of Employer and
Employer’s affiliates, if any, to the extent each is applicable, (ii) has
returned all Employer property, and (iii) signs and does not revoke a general
release of claims (in a form prescribed by Employer) of all known and unknown
claims that Employee may then have against Employer or persons affiliated with
Employer (the “Release”), provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”).  If the Release does not become effective and
irrevocable by the Release Deadline or the requirements of clauses (i) and (ii)
above are not satisfied, Employee will forfeit all rights to severance
compensation under this Section 12.  In no event will severance compensation be
paid until the Release becomes effective and irrevocable.  The Release shall
cover all claims, known or unknown, relating to Employee’s employment, including
without limitation any claims for discrimination or the Employer’s breach of
this Agreement.  The Release shall exclude any claims with respect to any issued
capital stock of Employer and any vested stock options (to the extent that such
stock options by their terms expressly survive the termination of employment),
and any severance pay, benefits and other post-employment obligations of the
Employer as contemplated by this Section 12.  Severance payments shall be
subject to all applicable employment taxes and withholding requirements.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
12.9 [Intentionally Deleted]
12.10 [Intentionally Deleted]
12.11 [Intentionally Deleted]
12.12 Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) and Federal Deposit Insurance Corporation (FDIC) regulations 12 C.F.R.
Part 359, Golden Parachute and Indemnification Payments.
12.13 Notwithstanding anything in this Agreement to the contrary, this
Agreement, and the rights and obligations of the parties hereto shall be subject
to the following:
(a) If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
section 8(e)(3) or (g)(1) of Federal Deposit Insurance Act (12 U.S.C. 1818
(e)(3) and (g)(1)) the Employer’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Employer may in
its discretion (i) pay the Employee all or part of the compensation withheld
while its contract obligations were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.
(b) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Employer’s affairs by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(4) or
(g)(1)), all obligations of the Employer under this Agreement shall terminate as
of the effective date of the order, but vested rights of the contracting parties
shall not be affected.
(c) If the Employer is in default (as defined in section 3(x)(1) of the Federal
Deposit Insurance Act), all obligations under this Agreement shall terminate as
of the date of default, but this paragraph (c) shall not affect any vested
rights of the contracting parties:
(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the Agreement is necessary for the
continued operation of the Employer:
(i) By the Director or his or her designee, at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the association under the authority contained in 13(c) of the Federal
Deposit Insurance Act; or
(ii) By the Director or his or her designee, at the time the Director or his or
her designee approves a supervisory merger to resolve problems related to
operation of the association or when the association is determined by the
Director to be in an unsafe or unsound condition.
Any rights of the parties that have already vested, however, shall not be
affected by such action.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
13. Notices.  Any notice or other communication required or permitted to be
given shall be in writing and addressed to the respective party as set forth
below.  Notices shall be effective when actually delivered by any commercially
reasonable means, provided that if such delivery occurs on any day other than a
business day or after the close of business on any business day, the same shall
be effective on the next business day.  Further, notices sent by certified or
registered mail, return receipt requested, or by nationally recognized express
courier service shall be effective on the earlier of (i) actual delivery or (ii)
refusal to accept delivery or on failure of delivery because the recipient
address is not open to receive deliveries between 9:00 am and 5:00 pm on any
business day.  Notices sent by telecopy or other electronic means shall be
effective only if also sent by nationally recognized express courier service for
delivery on the next business day.  Notices shall be addressed as follows:
 
Employer:
Bay Bank, FSB
 
2328 W. Joppa Road
 
Lutherville, MD 21093
 
Attention: Kevin B. Cashen
 
Employee:
David E. Borowy

 
14. Covenant Not to Solicit Customers and Employees.
14.1 Employee covenants and agrees that during the Employee’s employment with
Employer and for a period of six (6) months thereafter, regardless of the
circumstances of termination, Employee shall not, directly or indirectly, on
Employee’s behalf or on behalf of any other person, solicit any customer of
Employer or Carrollton Bank for the purpose of providing any banking product or
service to such customer.  For purposes of this paragraph, Employee shall not be
deemed to be soliciting a customer of Employer or Carrollton Bank if the
activities are limited to generic marketing activities to be directed to a broad
segment of the general public, even though such marketing activities could
result in solicitations being received by a customer of Employer or Carrollton
Bank.
14.2 Employee covenants and agrees that during the Employee’s employment with
Employer and for a period of six (6) months thereafter, regardless of the
circumstances of termination, Employee shall not, directly or indirectly,
solicit or participate in the solicitation of any employee of Employer or
Carrollton Bank to terminate his or her employment with Employer or Carrollton
Bank and/or to accept employment with another employer.  Employee further agrees
that information as to the capabilities of Employer’s or Carrollton Bank’s
employees, their salaries and benefits, and any other terms of their employment
is Confidential Information and proprietary to Employer.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
15. Miscellaneous.
15.1 This Agreement, together with Exhibit A, constitutes and expresses the
whole agreement of the parties in reference to the employment of Employee by
Employer, and there are no representations, inducements, promises, agreements,
arrangements, or undertakings oral or written, between the parties other than
those set forth herein.
15.2 This Agreement shall be governed by the laws of the State of Maryland,
without regard to conflicts of law that would apply the law of another
jurisdiction.
15.3 Should any clause or any other provision of this Agreement be determined to
be void or unenforceable for any reason, such determination shall not affect the
validity or enforceability of any clause or provision of this Agreement, all of
which shall remain in full force and effect.
15.4 Time is of the essence in this Agreement.
15.5 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns. This Agreement shall not be
assignable by Employee.
15.6 This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall constitute but
a single instrument.
15.7 Employee represents and warrants that no restrictions or covenants exist
which would restrict or prohibit his performance hereunder.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 

 
“EMPLOYEE”
             
/s/ David E. Borowy
 
David E. Borowy
 
 
“EMPLOYER”
 
BAY BANK, FSB
     
By:/s/ Kevin B. Cashen
 
Kevin B. Cashen
 
President & CEO

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 


Exhibit A
to Amended and Restated Employment Agreement By and Between
David Borowy
and
Bay Bank, FSB
 
Employee Compensation and Equity Participation
 
Capitalized terms used herein and not defined shall have the meanings set forth
in the Employment Agreement.
 
Base Salary:  $153,000 per year.
 
Group Insurance:  Employee shall be entitled to participate in such health,
hospitalization, dental, life insurance, and any other insurance plans as may be
adopted by Employer’s Board of Directors and in effect from time to time for
Employer’s employees and their dependents.
 
Trade and Civic Associations:  Employer will pay Employee’s membership dues in
such trade and civic associations as determined by Employer’s Board of Directors
in its sole discretion.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 9

--------------------------------------------------------------------------------